MORROW, Presiding Judge.
The conviction is for unlawfully carrying a dirk; penalty assessed at confinement in *81the county jail for a period of thirty days.
The offense is defined in article 483, P. C., 1925.
It appears from the record that a special county judge presided at the trial. However, the record fails to disclose the procedure by which the county judge was elected. It also fails to show that he took the oath of office prescribed by law. These matters must be shown by the record. See James v. State, 99 Texas Crim. Rep., 395, 269 S. W., 788. In the present condition of the record, the judgment of conviction cannot be sustained. See Kahn v. State, 115 Texas Crim. Rep., 92, 30 S. W. (2d) 329.
The judgment is reversed, and the cause remanded.

Reversed and remanded.